John A. Fogleman, Justice, dissenting. This case is another demonstration of the adage that hard cases make shipwreck of the symmetry of the law. Perhaps I would not be concerned about the result in this case, if I did not feel that it has virtually returned us to the court’s position in Simpson v. Reinman, 146 Ark. 417, 227 S.W. 15,1 and ignored the later severe limitations on the effect of that case, which have stopped just short of an outright overruling. I am aware that the majority professes not to go so far as Simpson v. Reinman. My reading and rereading of the majority opinion and the opinion in that case have not enabled me to find where the majority stopped short of the earlier holding. It should be noted that in Simpson v. Reinman, the true owner was in actual possession of the land. Here, the chancellor found that the land was unoccupied, and the evidence to support that finding is really uncontradicted. In the opinion on motion for rehearing, the principal basis for the majority’s distinguishing Ballard v. Hunter, 74 Ark. 174, 85 S.W. 252, aff’d 204 U.S. 241, 27 S. Ct. 261, 51 L. Ed. 461 (1905), Pattison v. Smith, 94 Ark. 588, 127 S. W. 983, and Crittenden Lumber Company v. McDougal, 101 Ark. 390, 142 S.W. 836, was the fact that the lands involved in all those cases were unoccupied. The very distinction there made would avoid the application of Simpson v. Reinman and prevent the result reached here. We declined to overrule Simpson v. Reinman or to express any opinion as to the correctness of that decision in Taylor v. Heinemann, 199 Ark. 1101, 137 S.W. 2d 742, but pointed out that it was decided by a divided court and took great pains to distinguish the earlier case. At the same tíme we said that we would not extend that holding, as we would have to do to affirm the decree there in question. We again refused to extend the effect of Simpson v. Reinman in Pinkert v. Lamb, 215 Ark. 879, 224 S.W. 2d 15, and again went to great lengths to distinguish the cases. In Pinkert, the actual owner of the property involved was Ella Srith, widow of James H. Stith. The notice published showed the supposed owner as James H. Smith and wife Ella. We relied, in part, upon our decision in Ballard v. Hunter, supra, and its affirmance by the United States Supreme Court in Ballard v. Hunter, supra, where that court was unable to find any want of due process in the provision that the proceedings and judgment should be in the nature of proceedings in rem and that it should be immaterial that the ownership of the lands might be incorrectly alleged therein. We said that an extension of Simpson v. Reinman to the facts of the case would render the statutory provision relating to the effect of an incorrect statement of the name of the supposed owner absolutely meaningless. In Leonard v. Thompson, 228 Ark. 136, 306 S.W. 2d 869, the court pointed out that the bench and bar had been put on notice that Simpson v. Reinman would not be extended. It is clear that in both Taylor and Leonard this court has had reservations about the correctness of the holding in Simpson v. Reinman. In Leonard, we avoided a direct overruling of Simpson v. Reinman by pointing out two specific, subsequent statutory changes. The first came within 60 days. It required the collector to list the name of the supposed owner as the same appeared on the tax books in making his delinquent list. See Act 534 of 1921 [Ark. Stat. Ann. § 20-1124, et seq. (Repl. 1968)]. Section 7 of Act 172 of 1929 [see Ark. Stat. Ann. § 84-414 (Supp. 1971)] required that every owner of real property deliver to the assessor a list of his real property. There we said that Thompson claimed to be the owner of the lands since 1947 and could not void the improvement district foreclosure sale on the ground that he was not named in the published notice as owner of the land, because his own failure to comply with Act 172 of 1929 brought about the situation of which he complained. Again we pointed out the significance of the fact that there was actual possession of the land by the true owner in Simpson v. Reinman. As late as Sadler v. Hill, 243 Ark. 247, 419 S.W. 2d 298, we recognized the limitation of the effect of Simpson v. Reinman by the 1921 act and rejected the nebulous constitutional argument which appears in the majority opinion as a wraith-like shadow. In this case appellees have been the owners of the property since May 11, 1948. This was the only property they had in Arkansas. They gave the taxing authorities no address. All their acts of ownership disclosed by the testimony postdate the delinquent tax sale. I find nothing in Grannis v. Ordean, 234 U.S. 385, 34 S. Ct. 779, 58 L. Ed. 1363 (1914) which is applicable here. I do not understand it to relate to a “supposed owner” statute or to a proceeding in the nature of a proceeding in rem in which the pertinent statute expressly states that an error in the name of the supposed owner is immaterial. It seems to me that Ballard was such a case and would govern here. I respectfully submit that the majority has not stopped short of the holding in Simpson v. Reinman, but has actually extended it to apply to unoccupied lands, in spite of that case’s own limitation, after 33 years during which the court has put the bench and bar on notice that this dubious authority would not be extended. I would reverse the decree. I am authorized to state that Justice George Rose Smith and Mr. Justice Jones join in this dissent.  On motion for rehearing this was a 3-2 decision.